IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KEITH DWAYNE HEAD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1080

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Alachua County.
David P. Kreider, Judge.

Nancy A. Daniels, Public Defender, Glen Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.